Exhibit China Organic Agriculture, Inc. Names Mr. Bo Shan as New Chief Financial Officer China Organic Agriculture, Inc. (OTC Bulletin Board: CNOA) ("China Organic Agriculture" or the "Company"), a company headquartered in theLiaoningprovince inChinaengaged in the trading and distribution of agricultural products, today appointed Mr. Bo Shan as its new Chief Financial Officer. Mr. Bo Shan, Chinese Certified Public Accountant, is 30 years old and is a graduate of the Hebei University of Economics and Business with a degree in Accounting.
